Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the phrase "in particular for" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto, JP2007287436A (in IDS)(see machine translation) and Takashima, US20140037413A1.

Regarding claim 7, Iwamoto teaches a device for handling membranes (transfer robot (24) for stacking fuel cell layers)[0007], in particular for fuel cells (fuel cell stacks)[0007], 

characterized in that the conveying and handling means comprise suction gripping means (handling device (23) having suction gripping means (26) with suction pads (25))[0027], and 
Iwamoto does not teach that the membrane storage station comprises a membrane stacking storage magazine which is guided to move in a given direction on a stationary frame carrying means for damping and returning the magazine to a predetermined position in the absence of a supporting force exerted on the magazine in said direction by the suction gripping means.
Takashima teaches a handling means (transfer robot (1))[0077] comprising suction gripping means (suction chuck (10))[fig. 2] wherein the membrane storage station (workpiece feeder (5))[fig. 5] has a membrane storage stacking magazine (cassette (92) configured to accommodate a plurality of workpieces)[0129][fig. 2] which is guided to move in a given direction (vertical direction)[0128] on a stationary frame (supporting platform (81)) carrying means (linear guides (85)).
Neither Iwamoto nor Takashima teach damping and returning the magazine to move in a given direction in the absence of a supporting force exerted on the magazine in said direction by the suction gripping means. 
However, Iwamoto does teach that the stopping accuracy of the handling means (transfer robot (24)) has the potential to cause damage to the membranes (workpieces)[0005] as well as a 
Then it would have been obvious to one skilled in the art before the filing date to combine the teaching for a membrane storage stacking magazine able to move in a given direction as taught in Takashima with the device for handling membranes in Iwamoto by adding dampening to the stacking magazine as an obvious rearrangement of parts. 

Regarding claim 8, combined Iwamoto teaches a device according to claim 7. 
Further, Takashima teaches wherein the suction gripping (suction chuck (10)) means comprise a frame (main body (11) having a flat plate shape)[0097] provided with a plurality of holes (recess (41)) leading to a flat gripping face of the frame (on the opposing surface (31) to the workpiece (90) surface)[fig. 5], these holes being connected to vacuum supply means (recess (41) acting as a sucking element connected to compressed air source through members (71)(72))[0102][0113][fig. 5].

Regarding claim 9, combined Iwamoto teaches a device according to claim 7.
Further, Takashima teaches wherein the conveying and handling means (transfer robot (1)) comprise a manipulator (robot arm) comprising a connecting segment (scara arm (62)) of two rotating joints (joint connecting to chuck (10) and joint connecting to main body (61)), one of which carries the suction gripping means (joint connected to suction chuck (10))[fig. 16][0185][0186][0187].

Regarding claim 10, combined Iwamoto teaches a device according to claim 8. 
.

Claims 11 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto, JP2007287436A (in IDS)(see machine translation) and Takashima, US20140037413A1 as applied to claims 7 – 10 above and further in view of Lee, US20160111745A1.

Regarding claim 11, combined Iwamoto teaches a device according to claim 7, 
Neither Iwamoto nor Takashima teach a device characterized in that the damping and return means comprise a lever, a pivot point of which, supported by a stationary frame, separates a counterweight on one side and a rod for rigid connection to the magazine on the other side, which is oriented in said direction.
Lee teaches a device with a return means comprising a lever (tilt lever (93)) a pivot point (connection point between tilt lever (93) and connection rod (95)) supported by a frame (3)[0070] wherein a rod (connection rod (95)) makes a rigid connection with a magazine for storing fuel cell membranes (base plate (10) holding MEA (1))[fig. 1]. Lee does not teach the lever makes use of a counter weight, and instead uses a manual operation handle (94)[fig. 1] operate the return means, but this is seen as a feature that would have been obvious to one skilled in the art by a simple substitution. 


Regarding claim 12, combined Iwamoto a device according to claim 8. 
Neither Iwamoto nor Takashima teach a device characterized in that the damping and return means comprise a lever, a pivot point of which, supported by a stationary frame, separates a counterweight on one side and a rod for rigid connection to the magazine on the other side, which is oriented in said direction.
Lee teaches a device with a return means comprising a lever (tilt lever (93)) a pivot point (connection point between tilt lever (93) and connection rod (95)) supported by a frame (3)[0070] wherein a rod (connection rod (95)) makes a rigid connection with a magazine for storing fuel cell membranes (base plate (10) holding MEA (1))[fig. 1]. Lee does not teach the lever makes use of a counter weight, and instead uses a manual operation handle (94)[fig. 1] operate the return means, but this is seen as a feature that would have been obvious to one skilled in the art by a simple substitution. 
Additionally, the combination of the return means as taught in Lee would have been obvious to one skilled in the art before the filing date to substitution for the linear actuator of combined Iwamoto as a simple substitution yielding predictable results. 

Regarding claim 13, combined Iwamoto a device according to claim 9.
Neither Iwamoto nor Takashima teach a device characterized in that the damping and return means comprise a lever, a pivot point of which, supported by a stationary frame, separates 
Lee teaches a device with a return means comprising a lever (tilt lever (93)) a pivot point (connection point between tilt lever (93) and connection rod (95)) supported by a frame (3)[0070] wherein a rod (connection rod (95)) makes a rigid connection with a magazine for storing fuel cell membranes (base plate (10) holding MEA (1))[fig. 1]. Lee does not teach the lever makes use of a counter weight, and instead uses a manual operation handle (94)[fig. 1] operate the return means, but this is seen as a feature that would have been obvious to one skilled in the art by a simple substitution. 
Additionally, the combination of the return means as taught in Lee would have been obvious to one skilled in the art before the filing date to substitution for the linear actuator of combined Iwamoto as a simple substitution yielding predictable results. 

Regarding claim 14, combined Iwamoto a device according to claim 10. 
Neither Iwamoto nor Takashima teach characterized in that the damping and return means comprise a lever, a pivot point of which, supported by a stationary frame, separates a counterweight on one side and a rod for rigid connection to the magazine on the other side, which is oriented in said direction.
Lee teaches a device with a return means comprising a lever (tilt lever (93)) a pivot point (connection point between tilt lever (93) and connection rod (95)) supported by a frame (3)[0070] wherein a rod (connection rod (95)) makes a rigid connection with a magazine for storing fuel cell membranes (base plate (10) holding MEA (1))[fig. 1]. Lee does not teach the lever makes use of a counter weight, and instead uses a manual operation handle (94)[fig. 1] 
Additionally, the combination of the return means as taught in Lee would have been obvious to one skilled in the art before the filing date to substitution for the linear actuator of combined Iwamoto as a simple substitution yielding predictable results. 

Regarding claim 15, combined Iwamoto teaches a device according to claim 11.
Further, Takashima teaches the device characterized in that the frame comprises a stationary plate (support platform (81))[fig. 2] having an opening (hole wherein actuator (83) cylinder passes through to the elevation stage (82))[fig. 2] in which the connecting rod is guided to move in said direction (rod moves vertically)
Takashima does not teach that the plate is interposed in said direction between the magazine and the lever.
However, with the substituted return means of Lee the lever (tilt lever (93)) would have the plate (support platform (81)) to be interposed in the vertical direction between itself and the magazine (cassette (82)).

Regarding claim 16, combined Iwamoto teaches a device according to claim 15. 
Further, Takashima teaches the device characterized in that it comprises auxiliary guide (linear guides (85)) means movable in said direction of the magazine on the plate (move in the vertical direction)[fig. 2].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SARAH A. SLIFKA/Primary Examiner, Art Unit 1796